
	

114 S3460 IS: Local Community and Sportsmen Input in Monuments Act
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3460
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend title 54, United States Code, to provide certain limitations on the designation and use of
			 national monuments.
	
	
		1.Short title
 This Act may be cited as the Local Community and Sportsmen Input in Monuments Act.
 2.Designation and use of national monumentsSection 320301 of title 54, United States Code, is amended— (1)in subsection (a), by striking The President may, in the President's discretion, and inserting Subject to subsection (e), the President may; and
 (2)by adding at the end the following:  (e)Consultation and approval required before designationNo national monument may be designated under subsection (a) until—
 (1)each county, borough, parish, or equivalent unit of local government within and adjacent to the boundaries of which the proposed national monument is to be located—
 (A)has been consulted with respect to the designation; and
 (B)has approved the designation; and (2)the Governor and legislature of each State within the boundaries of which the proposed national monument is to be located has approved the proposed national monument.
						(f)Restrictions on use
 (1)In generalAny national monument designated under subsection (a) shall be open to hunting, fishing, other forms of recreation, grazing, and other historic or traditional uses in accordance with applicable law, unless the Secretary concerned closes all or a portion of the national monument to one or more of those uses, in accordance with the purposes of this chapter.
 (2)Review periodThe Secretary shall not impose any restriction on hunting, fishing, grazing, wildlife management, or other historic or traditional uses at a national monument designated under subsection (a) until the date of expiration of an appropriate review period, as determined by the Secretary, providing for, with respect to the proposed restriction, the concurrence by applicable State wildlife management agencies, public input, and approval by Congress..
			
